DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kile (2020/0022302).

Regarding claims 1 and 12, Kile discloses an agricultural system (pgph 0032) comprising:
A toolbar 
A row unit coupled to the toolbar, the row unit comprises:
A chassis configured to couple to the toolbar
A storage container (pgph 0002) coupled to the chassis, the storage container configured to carry a product for distribution
A seed conduit (205) defining a first end and a second end, wherein the first end is configured to couple to the storage container, and wherein a first flange extends from the second end
A planter shoe (51) comprises a first wall (130) and a second wall (130) separated by a gap (defined by plate 135), wherein the planter shoe is configured to contact the second end of the seed conduit and block the second end from extending into the gap, where the first flange extends into the gap and is configured to guide product exiting the second end of the seed conduit into a trench

    PNG
    media_image1.png
    407
    615
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First flange)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (Shoe contacting second end of seed conduit)]



















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kile (2020/0022302) in view of Official Notice.

Regarding claims 5, 15 and 19, Kile discloses the invention as described above, but fails to disclose a support rib on the first flange.  The examiner takes Official Notice that it is old and well known to use ribs to further strengthen structural elements.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized ribs on the flange in Kile to provide increased strength and rigidity to the flange.


Allowable Subject Matter
Claims 2-4, 6-11, 13-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671